FILED

U.S. DISTRICT COURT
MIDDLE DISTRICT OF TENN..

 

UNITED STATES DISTRICT COURT AUG 07 2013
FOR THE MIDDLE DISTRICT OF TENNESSEE
NASHVILLE DIVISION 10
UNITED STATES OF AMERICA ) . SR
) No. _3:19- 00194
Vv. )
) 18 U.S.C. § 922(g)(1)
) 18 U.S.C. § 922(8)(9)
) 18 U.S.C. § 924
) 18 U.S.C. § 924(c)(1)(A)
) 18 U.S.C. § 924)
STEVEN J. WIGGINS ) 18 U.S.C. § 2119(3)
INDICTMENT
COUNT ONE
THE GRAND JURY CHARGES:

On or about May 30, 2018, in the Middle District of Tennessee, STEVEN J. WIGGINS,
with the intent to cause death and serious bodily harm, did take and attempt to take from the person
and presence of Daniel Baker, a motor vehicle that had been transported, shipped, and received in
interstate and foreign commerce, that is, a 2016 Ford Police Interceptor Sport Utility Vehicle

(Explorer), bearing Vehicle Identification Number 1FMS5K8AROGGC26306, by force and
violence, which resulted in the death of Daniel Baker.

In violation of Title 18, United States Code, Section 2119(3).

Case 3:19-cr-00194 Document 18 Filed 08/07/19 Page 1 of 4 PagelD #: 36

 
COUNT TWO
THE GRAND JURY FURTHER CHARGES:
On or about May 30, 2018, in the Middle District of Tennessee, STEVEN J. WIGGINS,
did knowingly use, carry, brandish, and discharge a firearm, during and in relation to a crime of
violence for which he may be prosecuted in a court of the United States, that is, Carjacking of
Daniel Baker, as charged in Count One of this Indictment, and in the course of that crime did cause
the death of a person, Daniel Baker, through the use of a firearm, the killing of whom was murder
as defined in Title 18, United States Code, Section 1111.
In violation of Title 18, United States Code, Sections 924(c)(1)(A) and 924q)(1).
COUNT THREE

THE GRAND JURY FURTHER CHARGES:

On or about May 30, 2018, in the Middle District of Tennessee, STEVEN J. WIGGINS,
knowing he had previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm, to wit: a Haskell Model JHP .45 caliber pistol
and a Glock Model 33 .357 caliber pistol, and the firearm was in and affecting commerce.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924.

COUNT FOUR

THE GRAND JURY FURTHER CHARGES:

On or about May 30, 2018, in the Middle District of Tennessee, STEVEN J. WIGGINS,
knowing he had previously been convicted of a misdemeanor crime of domestic violence,
knowingly possessed a firearm, to wit: a Haskell Model JHP .45 caliber pistol and a Glock Model
33 .357 caliber pistol, and the firearm was in and affecting commerce

In violation of Title 18, United States Code, Sections 922(g)(9) and 924.

2

Case 3:19-cr-00194 Document 18 Filed 08/07/19 Page 2 of 4 PagelD #: 37

 
NOTICE OF SPECIAL FINDINGS CONCERNING SENTENCING ALLEGATIONS AS TO
COUNTS ONE AND TWO

THE GRAND JURY FURTHER FINDS:

Pursuant to the provisions of Title 18, United States Code, Sections 3591 through 3592,
the following factors exist regarding defendant STEVEN J. WIGGINS’ commission of the
offenses charged in Counts One and Two, the allegations of which are hereby re-alleged as if set
forth herein and incorporated by reference.

1. STEVEN J. WIGGINS was more than 18 years of age at the time of the offenses.

(Title 18, United States Code, Section 3591 (a)).
2. STEVEN J. WIGGINS intentionally killed Daniel Baker, the victim. (Title 18
United States Code, Section 3591(a)(2)(A)).

3, STEVEN J. WIGGINS intentionally inflicted serious bodily injury that resulted

in the death of Daniel Baker, the victim. (Title 18, United States Code,

Section 3591(a)(2)(B)).

3

Case 3:19-cr-00194 Document18 Filed 08/07/19 Page 3 of 4 PagelD #: 38

 
4, STEVEN J. WIGGINS committed the offenses having previously been convicted
of a Federal or State offense punishable by a term of imprisonment exceeding one
year, involving the use or attempted or threatened use of a firearm against another
person, that is: on or about October 3, 2016, the defendant was convicted in the
Criminal Circuit Court of Dickson County, Tennessee, of Aggravated Assault, in
violation of Tennessee Code Annotated Section 39-13-102. (Title 18, United States

Code, Sections 3592(c)(2) and 921).

A TRUE BILL

  

DONALD Q. COCHRAN
UNITED STATES ATTORNEY

ROBERT E. MCGUIRE
ASSISTANT UNITED STATES ATTORNEY

4

Case 3:19-cr-00194 Document 18 Filed 08/07/19 Page 4 of 4 PagelD #: 39

 
